COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                ORDER ON MOTION FOR REHEARING

Appellate case name:        Texas Underground Utilities, Inc. v. Southwestern Bell Telephone
                            Company

Appellate case number:      01-19-00814-CV

Trial court case number: 1129099

Trial court:                County Civil Court at Law No. 3 of Harris County

Date motion filed:          August 18, 2021

Party filing motion:        Appellant


       It is ordered that the motion for rehearing is denied.


Judge’s signature:    /s/ Julie Countiss
                     Acting for the Court

Panel consists of: Justices Countiss, Rivas-Molloy, and Guerra.

Date: November 9, 2021